Case: 19-1684   Document: 53     Page: 1   Filed: 05/18/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          SANDBOX LOGISTICS LLC, OREN
              TECHNOLOGIES, LLC,
                Plaintiffs-Appellants

                            v.

     PROPPANT EXPRESS INVESTMENTS LLC,
      PROPPANT EXPRESS SOLUTIONS LLC,
              Defendants-Appellees
             ______________________

                       2019-1684
                 ______________________

     Appeal from the United States District Court for the
 Southern District of Texas in No. 4:17-cv-00589, United
 States District Judge George C. Hanks, Jr.
                   ______________________

                 Decided: May 18, 2020
                 ______________________

     JOHN C. O'QUINN, Kirkland & Ellis LLP, Washington,
 DC, for plaintiffs-appellants. Also represented by CALVIN
 ALEXANDER SHANK, JASON M. WILCOX; GIANNI CUTRI, Chi-
 cago, IL.

     JONATHAN S. FRANKLIN, Norton Rose Fulbright US
 LLP, Washington, DC, for defendants-appellees. Also rep-
 resented by STEPHANIE DEBROW, Austin, TX; MARK
Case: 19-1684     Document: 53     Page: 2    Filed: 05/18/2020




 2                SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS
                                                 INVESTMENTS


 FRANCIS EBERHARD, CHARLES BRUCE WALKER, JR., Hou-
 ston, TX.
               ______________________

     Before LOURIE, WALLACH, and HUGHES, Circuit Judges.
 WALLACH, Circuit Judge.
     Appellants SandBox Logistics LLC and Oren Technol-
 ogies, LLC (together, “SandBox”) sued Appellees Proppant
 Express Investments LLC and Proppant Express Solutions
 LLC (together, “PropX”) in the U.S. District Court for the
 Southern District of Texas (“District Court”) alleging in-
 fringement of claims 2 and 13 of U.S. Patent No. 9,296,518
 (“the ’518 patent”), claims 6 and 17 of U.S. Patent
 No. 9,403,626 (“the ’626 patent”), claims 1, 3, 7, 8, 16, 18,
 19, and 21–23 of U.S. Patent No. 9,440,785 (“the ’785 pa-
 tent”), and claims 4 and 7 of U.S. Patent No. 9,511,929 (“the
 ’929 patent”) (collectively, “the Asserted Claims”). 1 After a
 Markman hearing, the District Court issued an opinion,
 construing the parties’ disputed claim terms. See Sandbox
 Logistics LLC v. Grit Energy Sols. LLC, Nos. 3:16-CV-12,
 4:17-CV-589, 2018 WL 3344773, at *2–17 (S.D. Tex. July 9,
 2018) (Opinion). Thereafter, SandBox and PropX stipu-
 lated to non-infringement of the Asserted Claims by
 PropX’s accused products (“the Accused Products”), and the
 District Court entered a final judgment in favor of PropX.
 See J.A. 1–4 (Final Judgment).
    SandBox appeals. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(1). We affirm.




       1 SandBox also sued Liberty Oilfield Services LLC,
 J.A. 115, which is not a party to this appeal.
Case: 19-1684     Document: 53      Page: 3     Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                   3
 INVESTMENTS


                         BACKGROUND
              I. The ’518, ’626, and ’929 Patents
      Entitled “Proppant Storage Vessel and Assembly
 Thereof,” the ’518, ’626, and ’929 patents share a common
 specification that “relates to storage containers” for prop-
 pant and “[m]ore particularly, . . . to storage container as-
 semblies whereby a product in one container can flow to an
 interior volume of a lower container.” ’518 patent col. 1
 ll. 34–37. 2 The ’518, ’626, and ’929 patents explain that
 “[p]roppant is a material, such as grains of sand, ceramic,
 or other particulates” used during hydraulic fracturing (or
 “fracking”) to “prevent . . . fractures from closing[.]” Id.
 col. 1 ll. 53–54. 3 The ’518, ’626, and ’929 patents disclose
 “a proppant storage vessel . . . compris[ing] a container
 having a first end wall, a second end wall, a first side wall[,]
 and a second side wall.” Id. col. 3 ll. 20–22; see id. col. 4
 l. 48 (“Each of the containers is [an] ocean freight con-
 tainer.”). “The container also has a top wall and a bottom
 wall” and “[a] hatch . . . formed on the bottom wall” which
 “is movable between an open position and a closed posi-
 tion.” Id. col. 3 ll. 22–26. An “inclined surface” extends
 from each wall to the bottom hatch, id. col. 3 ll. 26–32, “to
 assure that the proppant contained within the [container]
 is suitably funneled toward the bottom hatch[,]” id. col. 7
 ll. 18–21. The container may include “support brace[s]” to
 “structurally enhance the strength of the container . . . so
 as to . . . withstand the weight of the proppant that is


     2     Because the ’518, ’626, and ’929 patents share a
 common specification, we cite to only the ’518 patent for
 ease of reference, unless otherwise specified.
     3     “Hydraulic fracturing is the propagation of frac-
 tions in a rock layer caused by the presence of pressurized
 fluid[,] . . . made in order to release petroleum, natural gas,
 coal seam gas, or other substances for extraction.” ’518 pa-
 tent col. 1 ll. 36–41.
Case: 19-1684      Document: 53      Page: 4     Filed: 05/18/2020




 4                 SANDBOX LOGISTICS LLC     v. PROPPANT EXPRESS
                                                    INVESTMENTS


 contained therein.” Id. col. 7 ll. 24–44. The ’518, ’626, and
 ’929 patents disclose that the containers may be “vertically
 aligned in a stacked orientation[,]” id. col. 6 l. 65, so that
 proppant “in one container can flow to an interior volume
 of a lower container[,]” id. col. 1 ll. 36–37, and ultimately
 onto a “portable conveyer . . . placed below the bottom
 hatch” of the lowermost container, id. col. 6 ll. 7–8; see id.
 col. 4 ll. 2–6 (“The bottom hatch of the second container is
 aligned with the opening of the first container such that a
 proppant in the first container can flow through the [bot-
 tom] hatch thereof into the interior volume of the first con-
 tainer.”); see also id., Figs. 1, 2.
                       II. The ’785 Patent
      Entitled “Method of Delivering, Storing, Unloading,
 and Using Proppant at a Well Site,” the ’785 patent “relates
 to storage containers” and “[m]ore particularly, . . . to prop-
 pant discharge systems wherein proppant can be dis-
 charged from the storage container. Additionally, the [’785
 patent] relates to a process for providing proppant to a well
 site by the transport and delivery of the proppant contain-
 ers.” ’785 patent col. 1 ll. 16–21. The ’785 patent discloses
 “a container for the transport and storage of proppant . . .
 compris[ing] a box having a bottom, a pair of side walls[,] a
 pair of end walls[,] and a top.” Id. col. 7 ll. 53–55; see id.
 col. 10 ll. 32–36 (“[T]he container . . . is a ten-foot [Interna-
 tional Organization for Standardization] container.”). An
 “inlet [is] formed at or adjacent to the top” of the box and
 an “outlet” is formed “at the bottom.” Id. col. 7 ll. 56–57. A
 “ramp” extends from each wall to the outlet, id. col. 7 ll. 60–
 64, and “serve[s] to funnel[] the proppant that is retained
 within . . . the container . . . toward the outlet[,]” id. col. 10
 ll. 44–46. The container also includes an “exterior frame”
 that “provides structural support for the container . . . and
 generally surrounds the exterior of the container” with “a
 plurality of vertical bars that extend so as to form a cage-
 like configuration around the walls[.]” Id. col. 9 l. 64,
 col. 10 ll. 15–20; see id., Figs. 1, 2.
Case: 19-1684    Document: 53      Page: 5     Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                 5
 INVESTMENTS


                   III. Procedural History
     In February 2017, SandBox sued PropX in the District
 Court, alleging infringement of the Asserted Claims.
 J.A. 115. In March 2018, the District Court held a Mark-
 man hearing. J.A. 125–26. In July 2018, the District Court
 issued its Opinion, construing, among other terms, “[t]he
 term ‘bottom’ in the ’518, ’626, and ’929 patents[,]” Sandbox
 Logistics, 2018 WL 3344773, at *4, and “[t]he term ‘struc-
 tural support members’ in the [’]785 patent[,]” id. at *15. 4
 Thereafter, SandBox and PropX stipulated to non-infringe-
 ment of the Asserted Claims by the Accused Products and
 the District Court entered the Final Judgment in favor of
 PropX. See J.A. 1–4.
                         DISCUSSION
         I. Standard of Review and Legal Standard
     “The proper construction of a patent’s claims is an issue
 of Federal Circuit law[.]” Powell v. Home Depot U.S.A.,
 Inc., 663 F.3d 1221, 1228 (Fed. Cir. 2011) (citation omit-
 ted). “[C]laim construction must begin with the words of
 the claims themselves.” Amgen Inc. v. Hoechst Marion
 Roussel, Inc., 457 F.3d 1293, 1301 (Fed. Cir. 2006) (citation
 omitted). “[W]ords of a claim are generally given their or-
 dinary and customary meaning,” which is “the meaning


     4    The District Court also construed other terms that
 SandBox raises on appeal. See Sandbox Logistics, 2018 WL
3344773, at *2–6 (construing the terms “adjacent” and
 “top” of the ’626 and ’929 patents), *8–10 (construing the
 term “support braces” of the ’518, ’626, and ’929 patents
 and the term “structural supports” of the ’626 and ’929 pa-
 tents); see also Appellant’s Br. 15. We need not address the
 District Court’s construction of these other terms, however,
 as we may resolve the issues on appeal by addressing the
 terms “bottom” and “structural support members” alone.
 See infra notes 11, 12.
Case: 19-1684     Document: 53      Page: 6     Filed: 05/18/2020




 6                SANDBOX LOGISTICS LLC    v. PROPPANT EXPRESS
                                                   INVESTMENTS


 that the term would have to a person of ordinary skill in
 the art [(‘PHOSITA’)] in question at the time of the inven-
 tion[.]” Phillips v. AWH Corp., 415 F.3d 1303, 1312–13
 (Fed. Cir. 2005) (en banc) (internal quotation marks and
 citations omitted). “The words used in the claims are in-
 terpreted in light of the intrinsic evidence of record, includ-
 ing the written description, the drawings, and the
 prosecution history[.]” Teleflex, Inc. v. Ficosa N. Am. Corp.,
 299 F.3d 1313, 1324 (Fed. Cir. 2002) (citation omitted).
 The PHOSITA “is deemed to read the claim term not only
 in the context of the particular claim in which the disputed
 term appears, but in the context of the entire patent, in-
 cluding the specification.” Phillips, 415 F.3d at 1313. 5 The
 prosecution history may also be looked to in order to supply
 additional evidence of a claim term’s intended meaning.
 See Home Diagnostics, Inc. v. Lifescan, Inc., 381 F.3d 1352,
 1356 (Fed. Cir. 2004). 6 While courts may also consider ex-
 trinsic evidence in claim construction, “such evidence is
 generally of less significance than the intrinsic record.” Wi-
 LAN, Inc. v. Apple Inc., 811 F.3d 455, 462 (Fed. Cir. 2016)
 (citation omitted). 7 “[T]he ultimate construction of a claim
 term is a legal question reviewed de novo, [while] underly-
 ing factual determinations made by the district court are
 reviewed for clear error.” Enzo Biochem Inc. v. Applera


     5   The specification “includes both the written de-
 scription and the claims” of a patent. In re Packard, 751
F.3d 1307, 1320 n.11 (Fed. Cir. 2014).
     6   A patent’s prosecution history “consists of the com-
 plete record of the proceedings before the [U.S. Patent and
 Trademark Office (‘USPTO’)],” providing “evidence of how
 the [US]PTO and the inventor understood the patent.”
 Phillips, 415 F.3d at 1317 (citation omitted).
     7   “[E]xtrinsic evidence . . . consists of all evidence ex-
 ternal to the patent and prosecution history[.]” Phillips,
415 F.3d at 1317 (internal quotation marks and citation
 omitted).
Case: 19-1684     Document: 53      Page: 7    Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                  7
 INVESTMENTS


 Corp., 780 F.3d 1149, 1153 (Fed. Cir. 2015) (citation omit-
 ted).
    II. The District Court Properly Construed the Term
   “Bottom” as Recited in the ’518, ’626, and ’929 Patents
     The District Court concluded that a PHOSITA would
 understand the “term ‘bottom’ in the ’518, ’626, and ’929
 patents . . . to mean ‘bottom wall[.]’” Sandbox Logistics,
 2018 WL 3344773, at *4. Specifically, the District Court
 “conclude[d] from its review of the specification and prose-
 cution history that a [PHOSITA] would understand that
 the [containers] used to construct the temporary proppant
 storage facility are modified standard intermodal shipping
 containers, which have . . . bottom walls.” Id. at *6. Thus,
 the District Court “conclude[d] that a [PHOSITA] would
 understand the term[] ‘bottom’ . . . to mean ‘bottom wall[.]’”
Id. SandBox contends, however, that the District Court’s
 construction “must be set aside” as “[i]ts rationale . . . re-
 lied entirely on its erroneous understanding that the
 claims require an ‘ocean freight container’ and on continu-
 ing to read in limitations from the specification.” Appel-
 lant’s Br. 68. We disagree with SandBox.
      The District Court properly construed the term “bot-
 tom” as recited in the ’518, ’626, and ’929 patents. Con-
 sistent with claim construction principles, we look first to
 the language of the Asserted Claims, followed by the lan-
 guage of the specification and prosecution history. See
 Phillips, 415 F.3d at 1314–17. Independent claim 1 of the
 ’518 patent, from which asserted claims 2 and 13 depend,
 recites, in relevant part, “a container comprising[:] a cav-
 ity; sidewalls that define a lateral periphery of the cav-
 ity; . . . inclined surfaces that define a lower periphery of
 the cavity . . . ; a bottom; . . . [and] a hatch positioned
 closely adjacent to the bottom[.]” ’518 patent col. 8 l. 57–
 col. 9 l. 3. Similarly, independent claim 1 of the ’626 patent,
 from which asserted claim 6 depends, recites a “container
 comprising: a top; a bottom, having an outlet formed
Case: 19-1684     Document: 53     Page: 8    Filed: 05/18/2020




 8                SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS
                                                 INVESTMENTS


 therein; sidewalls coupled to the top and bottom, so as to
 define an interior volume of the container . . . ; and a hatch
 positioned proximate the outlet[.]” ’626 patent col. 8 l. 64–
 col. 9 l. 25. Independent claim 13 of the ’626 patent, from
 which asserted claim 17 depends, likewise recites a “first
 container having . . . a first outlet in a first bottom” and a
 “second container . . . having a second outlet in a second
 bottom[.]” Id. col. 11 ll. 4–7, 13–17. Finally, independent
 claim 1 of the ’929 patent, from which asserted claim 4 de-
 pends, and independent claim 7 of the ’929 patent, both re-
 cite, in relevant part, limitations materially identical to
 those recited in the ’626 patent. See ’929 patent col. 9
 ll. 14–45, col. 10 ll. 1–52.
      While the claims do not shed much light on the appro-
 priate construction of “bottom,” the claims invariably re-
 quire that the “bottom” has an “outlet” or “hatch” formed
 therein. Additionally, the juxtaposition of the terms “bot-
 tom” and “sidewalls” throughout the claims indicates that
 “bottom” may refer to something other than a wall. See
 Phillips, 415 F.3d at 1314 (“Differences among claims
 can . . . be a useful guide in understanding the meaning of
 particular claim terms.”); cf. Fuji Photo Film Co. v. Int’l
 Trade Comm’n, 386 F.3d 1095, 1104–05 (Fed. Cir. 2004)
 (“The fact that . . . [a] limitation was included in the first
 step and omitted from the second and third steps provides
 strong textual support for [the] argument that the claim
 should be construed to distinguish between the first step
 and the other two.”). Thus, while not dispositive, the
 claims seem to suggest that “bottom” may refer to a group
 of structures other than walls alone.
     Turning to the broader specification, see Trs. of Colum-
 bia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed.
 Cir. 2016) (“[T]he specification is always highly relevant to
 the claim construction analysis and is, in fact, the single
 best guide to the meaning of a disputed term.” (internal
 quotation marks, emphasis, and citation omitted)), the
 ’518, ’626, and ’929 patents disclose three embodiments of
Case: 19-1684     Document: 53      Page: 9     Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                   9
 INVESTMENTS


 the “present invention” each of which explicitly requires
 containers with a “bottom wall”: (1) “[t]he present inven-
 tion is a proppant storage vessel that comprises a container
 having a first end wall, a second end wall, a first side wall[,]
 and a second side wall” as well as “a top wall and a bottom
 wall which serve to define an interior volume therein[,]”
 ’518 patent col. 3 ll. 20–24; (2) “[t]he present invention is
 also a proppant storage assembly that comprises a first
 container” that “has a bottom wall [with] a bottom hatch
 affixed thereto” and a “second container” that “has [a] bot-
 tom hatch formed on a bottom wall thereof[,]” id. col. 3
 l. 62–col. 4 l. 2; and (3) “[i]n an alternative embodiment of
 the present invention, the first container has the first side
 wall, a second side wall, a first end wall[,] and second end
 wall hingedly mounted to the bottom wall thereof[,]” id.
 col. 4 ll. 49–52; see id., Abstract (“A proppant storage vessel
 has a container having . . . a bottom wall.”). Thus, the spec-
 ification makes clear that the invention of the ’518, ’626,
 and ’929 patents includes a “bottom wall.” See Poly-Am.,
 L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed.
 Cir. 2016) (“While disavowal must be clear and unequivo-
 cal, it need not be explicit. For example, an inventor may
 disavow claims lacking a particular feature when the spec-
 ification describes ‘the present invention’ as having that
 feature.” (internal citations omitted)). 8 Indeed, each


     8    While the ’518, ’626, and ’929 patents provide that
 the embodiments of the “present invention” are “not in-
 tended, in any way, to limit the scope of the present inven-
 tion[,]” ’518 col. 4 ll. 55–60; see id. col. 8 ll. 48–53 (“The
 foregoing disclosure and description of the invention is il-
 lustrative and explanatory thereof.”), such boilerplate lan-
 guage, without more, is not sufficient to overcome the
 explicit description of the “present invention,” see D Three
 Enters., LLC v. SunModo Corp., 890 F.3d 1042, 1051 (Fed.
 Cir. 2018) (“[B]oilerplate language at the end of the . . .
 specification is not sufficient to show adequate disclosure
Case: 19-1684     Document: 53      Page: 10     Filed: 05/18/2020




 10                SANDBOX LOGISTICS LLC    v. PROPPANT EXPRESS
                                                    INVESTMENTS


 embodiment disclosed in the ’518, ’626, and ’929 patents
 includes a “bottom wall.” See ’518 patent col. 5 ll. 18–24
 (“[T]he preferred embodiment of the present invention . . .
 includes a first container . . . having . . . a bottom wall[.]”),
 col. 8 ll. 18–23 (“[A]n alternative embodiment of the con-
 tainer . . . of the present invention . . . includes . . . end
 walls . . . and . . . side walls . . . extending upwardly from a
 bottom wall[.]”). Thus, while the claims may suggest that
 “bottom” refers to something other than a wall, the broader
 specification makes clear that “bottom” refers to a “bottom
 wall.” Cf. Edwards Lifesciences LLC v. Cook Inc., 582 F.3d
1322, 1332 (Fed. Cir. 2009) (“[C]laim differentiation is a
 rule of thumb that does not trump the clear import of the
 specification.”). 9
     The prosecution history supports the conclusion that
 “bottom” refers to a “bottom wall.” During prosecution of
 the ’518 patent, an examiner twice rejected claims for
 “omitting essential elements[,]” viz., “[t]he bottom wall on



 of the actual combinations and attachments used in the . . .
 [c]laims.”); see also IP Innovation, L.L.C. v. Ecollege.com,
 156 F. App’x 317, 321 (Fed. Cir. 2005) (explaining that
 “common boiler plate” language did not effectively disclose
 an alternative embodiment to support a broader construc-
 tion of the claims at issue than the embodiment described
 in the specification as the “present invention”).
       9    Moreover, were the “bottom” something other than
 a wall as SandBox argues, e.g., “a mesh, an open frame, or
 some other structure[,]” Appellant’s Br. 69, the “bottom”—
 against which “[t]he bottom hatch resides . . . when in the
 closed position[,]” ’518 patent col. 3 ll. 59–61—would allow
 proppant to escape the container, see Medrad, Inc. v. MRI
 Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (“It
 is . . . entirely proper to consider the functions of an inven-
 tion in seeking to determine the meaning of particular
 claim language.”).
Case: 19-1684    Document: 53      Page: 11     Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                 11
 INVESTMENTS


 which the hatch is mounted.” J.A. 1007 (March 2015 Office
 Action), 1063 (November 2014 Office Action) (the Examiner
 explaining that “[t]he only hatches disclosed are positioned
 on a flat bottom wall”). 10 As the Examiner explained, he
 “considered [the bottom wall] essential because the specifi-
 cation does not describe a means to connect the hatch to
 the container without the bottom wall.” J.A. 1007. Sand-
 box did not challenge the Examiner’s understanding; in-
 stead, in response, SandBox amended the claims of the ’518
 patent to recite a “bottom[,]” J.A. 575, with SandBox ex-
 plaining that although the claims “were rejected on the ba-
 sis [that] they lack essential elements[,]” the claims were
 “being amended to include a bottom, and that the hatch is
 positioned closely adjacent to the bottom[,]” J.A. 580. The
 Examiner allowed the ’518 patent, based at least in part on
 his understanding that the claims of the ’518 patent were
 amended to include a “bottom wall on which the hatch is
 mounted.” J.A. 1007; see J.A. 1025 (Notice of Allowability)
 (the Examiner explaining that the prior art “fails to teach
 or suggest . . . a bottom[] and a hatch closely adjacent to the
 bottom”). SandBox’s failure to challenge the Examiner’s
 understanding amounts to a disclaimer. See Biogen Idec,
 Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1096 (Fed.
 Cir. 2013) (“If an applicant chooses, she can challenge an


     10  The prosecution history of the ’518 patent is rele-
 vant to the scope of the ’626 and ’929 patents, which ma-
 tured from continuation applications of the ’518 patent.
 See ’626 patent, Front Page; ’929 patent, Front Page; see
 also Augustine Med., Inc. v. Gaymar Indus., Inc., 181 F.3d
1291, 1300 (Fed. Cir. 1999) (“[T]he prosecution history of a
 parent application may limit the scope of a later applica-
 tion using the same claim term[.]”); Jonsson v. Stanley
 Works, 903 F.2d 812, 818 (Fed. Cir. 1990) (explaining that
 the prosecution history of a parent application is relevant
 to understanding the scope of claims issuing in a continua-
 tion application).
Case: 19-1684    Document: 53     Page: 12    Filed: 05/18/2020




 12               SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS
                                                INVESTMENTS


 examiner’s characterization in order to avoid any chance
 for disclaimer, but the applicants in this case did not di-
 rectly challenge the examiner’s characterization.”); Tor-
 Pharm, Inc. v. Ranbaxy Pharm., Inc., 336 F.3d 1322, 1330
 (Fed. Cir. 2003) (“[I]n ascertaining the scope of an issued
 patent, the public is entitled to equate an inventor’s acqui-
 escence to the examiner’s narrow view of patentable sub-
 ject matter with abandonment of the rest.               Such
 acquiescence may be found where the patentee narrows his
 or her claims by amendment[.]” (internal citation omitted)).
 Thus, the prosecution history confirms that “bottom” refers
 to a “bottom wall.” Accordingly, the District Court properly
 construed the term “bottom” as recited in the ’518, ’626, and
 ’929 patents. 11




      11   Because every asserted claim of the ’518, ’626, and
 ’929 patents requires a “bottom[,]” see ’518 patent col. 8
 l. 67 (independent claim 1, from which asserted claims 2
 and 13 depend); ’626 patent col. 8 l. 67 (independent
 claim 1, from which asserted claim 6 depends), col. 11 ll. 6–
 7, 17 (independent claim 13, from which asserted claim 17
 depends); ’929 patent col. 9 l. 18 (independent claim 1, from
 which asserted claim 4 depends), col. 10 ll. 6, 28 (asserted
 independent claim 7), and because SandBox stipulated
 that the “Accused Products do not have a ‘bottom wall’
 as . . . is required by the term ‘bottom[,]’” J.A. 2, we need
 not consider SandBox’s remaining arguments as to the Dis-
 trict Court’s construction of other terms of the ’518, ’626,
 and ’929 patents to affirm the District Court’s Final Judg-
 ment of non-infringement as to those patents, see Advanced
 Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313,
 1321 (Fed. Cir. 2015) (“Because we affirm [the district
 court’s determination of] noninfringement, we do not reach
 [the defendant]’s alternative arguments for affirmance.”).
Case: 19-1684     Document: 53      Page: 13    Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                  13
 INVESTMENTS


    III. The District Court Properly Construed the Term
       “Structural Support Members” as Recited in the
                         ’785 Patent
      The District Court concluded that a PHOSITA “would
 understand the term ‘structural support members’ to refer
 to structural fortifications to the end walls and sidewalls of
 an existing ocean freight container that are placed between
 the container’s end frame members[.]” Sandbox Logistics,
 2018 WL 3344773, at *15. SandBox contends, however,
 that “nothing about the term ‘structural support members’
 requires that the claims’ containers be ‘ocean freight con-
 tainers.’” Appellant’s Br. 53. Additionally, SandBox ar-
 gues that “‘structural support members’ does not refer
 solely to ‘structural fortifications to the end walls and side-
 walls’ of a container, much less require adding supports to
 an existing ocean freight container.” Id. at 54. Rather, “the
 plain and ordinary meaning of ‘structural support mem-
 bers’ includes features in or of the wall itself[, ]e.g., a cor-
 rugated surface[].” Id. (emphasis omitted). We disagree
 with SandBox.
     The District Court properly construed the term “struc-
 tural support members” as recited in the ’785 patent as
 “structural fortifications” provided on an “existing” con-
 tainer. Turning first to the language of the Asserted
 Claims, see Phillips, 415 F.3d at 1314, independent claim 1
 of the ’785 patent, from which asserted claims 3, 7, and 8
 depend, recites, in relevant part, “a plurality of proppant
 containers . . . each . . . having a closed and substantially
 rectangular upper proppant containing portion,” as well as
 “a pair of vertically-extending end walls and a pair of ver-
 tically-extending side walls defining the closed and sub-
 stantially rectangular upper proppant containing portion,”
 and “a frame including a plurality of structural support
 members positioned to span the end walls and the side-
 walls between end frame members to enhance support of
 the end walls and the side walls when the proppant con-
 tainer is full of fracking proppant[.]” ’785 patent col. 14
Case: 19-1684     Document: 53      Page: 14    Filed: 05/18/2020




 14               SANDBOX LOGISTICS LLC    v. PROPPANT EXPRESS
                                                   INVESTMENTS


 l. 65–col. 15 l. 31. Independent claim 16 of the ’785 patent,
 from which asserted claims 18, 19, and 21–23 depend, re-
 cites materially identical limitations. See id. col. 18 ll. 27–
 64. That the “structural support members” are recited sep-
 arately from the “end walls” and “side walls” implies that
 the “structural support members” are a structurally dis-
 tinct component. See Becton, Dickinson & Co. v. Tyco
 Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010)
 (“Where a claim lists elements separately, the clear impli-
 cation of the claim language is that those elements are dis-
 tinct components of the patented invention.” (internal
 quotation marks, alteration, and citation omitted)); see
 HTC Corp. v. Cellular Commc’ns Equip., LLC, 701 F. App’x
 978, 982 (Fed. Cir. 2017) (“The strongest evidence for this
 separation is the claim language itself, which plainly re-
 cites two different structures . . . . The separate naming of
 two structures in the claim strongly implies that the named
 entities are not one and the same structure.”). Thus, the
 claim language supports the District Court’s construction.
      Turning to the broader specification, see Trs. of Colum-
 bia Univ., 811 F.3d at 1363, the ’785 patent discloses that
 a “frame . . . provides structural support for the con-
 tainer . . . and generally surrounds the exterior of the con-
 tainer. The frame is formed of a plurality of vertical bars
 that extend so as to form a cage-like configuration around
 the walls[.]” ’785 col. 10 ll. 15–19. As shown in Figures 1
 and 2 of the ’785 patent, the “vertical bars,” i.e., “structural
 support members,” of the disclosed frame are depicted as
 separate and distinct components vis-à-vis the walls, even
 extending beyond the walls to the bottom of the container.
Id., Figs. 1 and 2. Indeed, each embodiment disclosed in
 the ’785 patent includes this configuration. Thus, as with
 independent claims 1 and 16, the broader specification sup-
 ports the District Court’s construction.
     Finally, during prosecution of the ’785 patent, SandBox
 disclaimed the construction it now proposes, and limited
 the “structural support members” to a separate and
Case: 19-1684    Document: 53      Page: 15    Filed: 05/18/2020




 SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS                15
 INVESTMENTS


 distinct component. Specifically, in response to an obvious-
 ness rejection over prior art, including U.S. Publication
 No. 2013/0206415 (“Sheesley”), SandBox distinguished
 Sheesley by arguing that the “container . . . [of Sheesley] is
 formed from corrugated metal” in which “the corrugated
 metal structure is an integral part of the sidewalls used to
 form the structure of the container . . . . As such, the side-
 walls do not include separate, distinct support members as
 recited by [the] independent [c]laims[.]” J.A. 1268–69; see
 J.A. 1269 (“As shown in F[ig]. 9, the sidewalls are stand-
 alone components of the container . . . without any addi-
 tional support members attached thereto.”). This is incon-
 sistent with SandBox’s position on appeal, viz., that the
 same claim language “broadly encompasses fortifications
 made in the walls themselves, such as internal folds or cor-
 rugations that add strength.” Appellant’s Br. 3. SandBox
 clearly disavowed this subject matter, and cannot be al-
 lowed to recapture it. See Omega Eng’g, Inc, v. Raytek
 Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003) (“The doctrine
 of prosecution disclaimer . . . preclud[es] patentees from re-
 capturing through claim interpretation specific meanings
 disclaimed during prosecution.”); see also Aylus Networks,
 Inc. v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir. 2017) (“Ul-
 timately, the doctrine of prosecution disclaimer ensures
 that claims are not construed one way in order to obtain
 their allowance and in a different way against accused in-
 fringers.” (internal quotation marks and citation omitted)).
 Accordingly, the District Court properly construed the
 term “structural support members” as recited in the ’785
 patent as “structural fortifications” provided on an “exist-
 ing” container. 12



     12   Because SandBox “limit[ed] their infringement al-
 legation pertaining to the term ‘structural support mem-
 bers’ in the ’785 patent to the horizontal corrugations in the
 walls of the Accused Products,” J.A. 3, and because
Case: 19-1684    Document: 53     Page: 16    Filed: 05/18/2020




 16              SANDBOX LOGISTICS LLC   v. PROPPANT EXPRESS
                                                INVESTMENTS


                        CONCLUSION
    We have considered SandBox’s remaining arguments
 and find them unpersuasive. Accordingly, the Final Judg-
 ment of the U.S. District Court for the Southern District of
 Texas is
                          AFFIRMED




 “structural support members” cannot include “corrugations
 in . . . walls” based on SandBox’s representations during
 prosecution of the ’785 patent, we need not consider Sand-
 Box’s remaining arguments as to the District Court’s con-
 struction of other terms of the ’785 patent to affirm the
 District Court’s Final Judgment of non-infringement as to
 that patent, see Advanced Steel, 808 F.3d at 1321.